             Case 18-34658 Document 460-5 Filed in TXSB on 02/24/20 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,1                              §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §

      ORDER GRANTING THIRD INTERIM APPLICATION FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES OF DIAMOND
         MCCARTHY LLP, AS GENERAL COUNSEL FOR THE DEBTORS FOR
           THE PERIOD AUGUST 1, 2019 THROUGH DECEMBER 31, 2019
                        (This Order relates to ECF No. ___)

             Upon consideration of the Third Interim Application for Allowance of Compensation and

Reimbursement of Expenses (the “Application”)2 of Diamond McCarthy LLP (“Diamond

McCarthy”), as general counsel to Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC (each a “Debtor” and collectively the “Debtors”) for the period August 1, 2019

through and including December 31, 2019 (the “Application Period”) and the Court having

determined it has jurisdiction to consider the Application and the relief requested therein pursuant to

28 U.S.C. § 1334, 11 U.S.C. §§ 330 and 331, Bankruptcy Rule of Procedure 2016, and Local Bankruptcy

Rule 2016-1; and it appearing to the Court that the Application and the relief requested therein is a

core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409; and it appearing to the Court that due and proper notice of the

Application has been given and no other or further notice need be provided; and it further appearing

                                         
1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
2            Capitalized terms used but not defined herein have the meanings assigned to such terms in the Application.


25'(521',$021'0&&$57+<7+,5',17(5,0)(($33/,&$7,21                                                       3$*(2)
       Case 18-34658 Document 460-5 Filed in TXSB on 02/24/20 Page 2 of 2



to the Court after review of the Application, any objections (any outstanding as of the hearing date on

the Application having been overruled) and the record made by Diamond McCarthy during the

hearing before the Court on the Application that Diamond McCarthy has established the basis for

interim allowance of fees and expenses during the Application Period as set out in the Application;

IT IS HEREBY

       ORDERED, that the relief requested in Diamond McCarthy’s Application is approved and

the amount of $94,174.07 (the “Total Interim Award”) consisting of attorney and paralegal fees of

$89,504.00 and out-of-pocket expenses of $4,670.07 during the Application Period is allowed on an

interim basis for Diamond McCarthy; and further

       ORDERED, that the Debtors shall pay to Diamond McCarthy the Total Interim Award

promptly following entry of this Order; and further

       ORDERED, that the Court shall retain jurisdiction with respect to all matters relating to the

interpretation and implementation of this order.



DATED: _________________, 2020.

                                               ____________________________________
                                               THE HONORABLE JEFFREY NORMAN
                                               UNITED STATES BANKRUPTY JUDGE




25'(521',$021'0&&$57+<7+,5',17(5,0)(($33/,&$7,21                                   3$*(2)
